Exhibit 10





FIRST AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is effective as of March 13, 2014 (the “Amendment Effective Date”)
among MATRIX SERVICE COMPANY, a Delaware corporation (the “Company”), the
Canadian Borrowers party hereto (together with the Company, the “Borrowers”),
the lenders party to the Credit Agreement (as subsequently defined herein) (the
“Lenders”), and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”), and amends the Third Amended and Restated Credit
Agreement dated as November 7, 2011 among the Company, the Canadian Borrowers
party thereto, the Administrative Agent and the Lenders (the “Credit
Agreement”).
NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
1.Incorporation by Reference; Defined Terms. Capitalized terms used but not
defined in this Amendment have the meanings given to them in the Credit
Agreement.
2.Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a)The following defined terms are hereby added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers and their respective affiliated
companies from time to time concerning or relating to bribery or corruption.
“Canadian Obligations” means, without duplication, any and all obligations,
contingent or otherwise, now existing or hereafter arising, of the Canadian
Borrowers and the Canadian Subsidiaries to any of the Lenders or the
Administrative Agent, or any of their respective Affiliates, or any indemnified
party, arising under or in connection with the Loan Documents, whether now
existing or hereafter arising, and regardless of whether denominated in Canadian
Dollars or otherwise, including without limitation unpaid principal of and
accrued and unpaid interest on the Canadian Loans, all LC Reimbursement
Obligations incurred by or on behalf of any Canadian Borrower or Canadian
Subsidiary, all Rate Management Obligations of the Canadian Borrowers and/or the
Canadian Subsidiaries as to any of the Lenders under any Swap Agreements, any
and all overdrafts, and all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Canadian Borrowers and
the Canadian Subsidiaries to the Lenders or to any Lender, the Administrative
Agent, the Issuing Bank or any indemnified party under any of the Loan
Documents.



--------------------------------------------------------------------------------



“Canadian Subsidiary” means any Subsidiary (other than the Canadian Borrowers)
organized under the federal laws of Canada or under the laws of any province or
territory of Canada.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Designated Persons” means any person or entity listed on a Sanctions list.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of such Credit Party’s
Guarantee of, joint and several liability for, or grant of a Lien to secure,
such Swap Obligation (or any Guarantee thereof or joint and several liability
therefor) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the Guarantee or joint and several liability of such Credit Party or the
grant of such Lien becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee, joint and several liability or
Lien is or becomes illegal.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee, joint and several liability, and/or Lien becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

2





--------------------------------------------------------------------------------



“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of any sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of Designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Swap Obligations” means, with respect to any Credit Party, any and all
obligations of such Credit Party, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Swap Agreement transaction.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
(b)The existing defined terms in Section 1.01 of the Credit Agreement are hereby
amended as follows:
(i)The term “Aggregate Revolving Loan Commitments” is hereby amended by
replacing “$125,000,000.00” with “$200,000,000.00”.
(ii)The term “Agreement” is hereby amended to mean the Credit Agreement, as it
may be amended, modified, restated or extended from time to time in accordance
with the terms thereof.
(iii)The term “Alternate Base Rate” is hereby amended by replacing the phrase
“rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor or
substitute page of such page)” with the phrase “LIBO Screen Rate”.

3





--------------------------------------------------------------------------------



(iv)The term “Applicable Rate” is hereby amended by replacing the table within
such definition with the following:
APPLICABLE RATE (bps)
Level
Senior Leverage
Ratio
Eurodollar Spread Applicable Rate (and Letter of Credit Fee)
CDOR Spread
Applicable Rate (and Letter of Credit Fee)
ABR Spread
Applicable Rate
Canadian Prime Rate Spread
Applicable Rate
IV
≥ 2.00 to 1.00
200
200
100
250
III
< 2.00 to 1.00, but ≥ 1.50 to 1.00
175
175
75
225
II
< 1.50 to 1.00, but ≥ 1.00 to 1.00
150
150
50
200
I
< 1.00 to 1.00
125
125
25
175



Schedule II to the Compliance Certificate attached as Exhibit C to the Agreement
is hereby amended to the extent necessary to conform to the definition of
“Applicable Rate” as amended above.
(v)The term “Canadian Borrower” is hereby deleted in its entirety and replaced
with the following:
“Canadian Borrower(s)” means, individually or collectively, Matrix Service Inc.,
an Ontario Canada corporation, Matrix Service Canada ULC, an Alberta unlimited
liability corporation, Matrix SME Canada ULC (f/k/a Matrix Service Industrial
Contractors ULC), a Nova Scotia unlimited liability corporation, and Matrix
North American Construction Ltd., a company organized under the federal laws of
Canada.
(vi)The term “Change in Law” is hereby deleted in its entirety and replaced with
the following:
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender's or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International

4





--------------------------------------------------------------------------------



Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”
regardless of the date enacted, adopted or issued.
(vii)The term “Defaulting Lender” is hereby deleted in its entirety and replaced
with the following:
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that (a) has failed, within two Business Days of the date required to be funded
or paid, to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to
Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender, any other amount required to be paid by it hereunder, unless, in the
case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified any Borrower, the Administrative Agent, the Issuing Bank, the Swingline
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, the Issuing Bank, the
Swingline Lender or any Lender, acting in good faith, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the requesting party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, (d) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (e) has (i) become or is insolvent or has a parent company
that has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or

5





--------------------------------------------------------------------------------



custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment. The term “Defaulting Lender” shall also include any Designating
Lender whose Designated Lender is a Defaulting Lender.
(viii)The term “Domestic Subsidiary” is hereby deleted in its entirety and
replaced with the following:
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary, a
Canadian Borrower or a Canadian Subsidiary.
(ix)The term “Excluded Taxes” is hereby deleted in its entirety and replaced
with the following:
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrowers under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.
(x)The term “FATCA” is hereby deleted in its entirety and replaced with the
following:
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

6





--------------------------------------------------------------------------------



(xi)The term “Foreign Subsidiary” is hereby deleted in its entirety and replaced
with the following:
“Foreign Subsidiary” means any Subsidiary (other than the Canadian Borrowers and
the Canadian Subsidiaries) that is organized under the laws of a jurisdiction
outside the United States of America.
(xii)The term “LIBO Rate” is hereby deleted in its entirety and replaced with
the following:
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Association (or any other Person that takes over the administration of such rate
for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days before the commencement of such Interest Period;
provided that, if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement and provided, further,
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate, provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
(xiii)The term “Rate Management Transaction” is hereby is hereby deleted in its
entirety and replaced with the following:
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by a Borrower or any
Subsidiary under a Swap Agreement.
(xiv)The term “Revolving Credit Termination Date” is hereby amended by replacing
“November 7, 2016” with “March 13, 2019”.
(c)Section 2.01 is hereby amended by deleting all of the words after “(iii)” in
the first sentence of such section and replacing them with the following: “at no
time shall the aggregate outstanding Canadian Dollar Loans exceed $40,000,000
(with the Equivalent Amount of each such Canadian Dollar Loan in US Dollars for
purposes of this sentence being measured only as of the time made).”

7





--------------------------------------------------------------------------------



(d)Schedule 2.01 is hereby deleted in its entirety and replaced with the
attached Schedule 2.01 to this Amendment.
(e)Section 2.04(a) is hereby deleted in its entirety and replaced with the
following:
(a)    Request for Increase. The Company may, at any time and from time to time,
request, by notice to the Administrative Agent, the Administrative Agent’s
approval of an increase of the Aggregate Revolving Loan Commitments (a
“Revolving Commitment Increase”) within the limitations hereafter described,
which request shall set forth the amount of each such requested Revolving
Commitment Increase. Administrative Agent shall notify all the Lenders of any
such request and provide them the first right to participate in the same
proportions that their respective Applicable Revolving Loan Percentages bear to
those of all the Lenders who elect to participate therein. Within twenty (20)
days of such request, the Administrative Agent shall advise the Company of its
approval or disapproval of such request; failure to so advise the Company shall
constitute disapproval. If the Administrative Agent approves any such Revolving
Commitment Increase, then the Aggregate Revolving Commitment may be so increased
(up to the amount of such approved Revolving Commitment Increase) by having one
or more of the Lenders increase the amount of their then existing Revolving Loan
Commitments and, if existing the Lenders do not choose to participate to the
extent necessary for the applicable Revolving Commitment Increase to be provided
entirely by existing the Lenders, by having one or more new the Lenders become
the Lenders party to this Agreement. Any Revolving Commitment Increase shall be
subject to the following limitations and conditions: (i) any Revolving
Commitment Increase shall not be less than $5,000,000.00 (and shall be in
integral multiples of $5,000,000.00 if in excess thereof); (ii) any Revolving
Commitment Increase will constitute a corresponding proportionate increase of
the maximum aggregate amount of Canadian Dollar Loans, Swingline Loans and
Canadian Dollar Swingline Loans permitted hereunder; (iii) no Revolving
Commitment Increase shall increase (A) the Aggregate Revolving Loan Commitments
to an amount in excess of $250,000,000.00, (B) the maximum aggregate amount of
Canadian Dollar Loans permitted hereunder to an amount in excess of
$50,000,000.00, (C) the maximum aggregate amount of Swingline Loans permitted
hereunder to an amount in excess of $25,000,000.00, or (D) the maximum aggregate
amount of Canadian Dollar Swingline Loans permitted to an amount in excess of
$6,250,000.00; (iv) the provisions of Section 9.04(b) shall apply in respect of
any Increasing Lender that is not a Lender before the Revolving Commitment
Increase, as if such Increasing Lender were an assignee of a Revolving Loan
Commitment, (v) the Borrowers shall have executed and delivered to the
Administrative Agent such Note or Notes as the applicable Increasing Lender
requests to reflect such Revolving Commitment Increase (or, in the case of a new
Lender, such Lender’s Revolving Commitment); (vi) the Company shall have
delivered to the Administrative Agent opinions of counsel (substantially similar
to the forms of opinions provided for in Section 4.01 modified to apply to the
Revolving Commitment Increase and each Note executed and delivered in connection
therewith); (vii) the Guarantors shall

8





--------------------------------------------------------------------------------



have consented in writing to the Revolving Commitment Increase and shall have
agreed in writing that their Subsidiary Guarantees continue in full force and
effect; and (viii) the Company, Subsidiaries and each Lender shall have executed
and delivered such other instruments and documents as the Administrative Agent
shall have reasonably requested in connection with such Revolving Commitment
Increase. The form and substance of the documents required under clauses (v)
through (viii) above shall be fully acceptable to the Administrative Agent. The
Administrative Agent shall provide written notice to all of the Lenders
hereunder of any Revolving Commitment Increase.
(f)Section 2.05(a) is hereby deleted in its entirety and replaced with the
following:
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans denominated in Canadian Dollars to the
Canadian Borrowers and Swingline Loans denominated in US Dollars to the Company
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding not to exceed $20,000,000.00; provided that (i)
after giving effect to any Swingline Loan, the sum of the total Revolving Credit
Exposures shall not exceed the Aggregate Revolving Loan Commitments, (ii) the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan, and (iii) at no time shall the aggregate outstanding
Canadian Dollar Swingline Loans exceed $5,000,000 (with the Equivalent Amount of
each such Canadian Dollar Loan in US Dollars for purposes of this sentence being
measured only as of the time made). Within the foregoing limits and subject to
the terms and conditions set forth herein, the Company may borrow, prepay and
reborrow Swingline Loans.
(g)The following is hereby added to the end of Section 2.06(a):
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Facility LC the proceeds
of which would be made to any Person (i) to fund any activity or business of or
with any Sanctioned Person, or in any country or territory, that at the time of
such funding is the subject of any Sanctions or (ii) in any manner that would
result in a violation of any Sanctions by any party to this Agreement.
(h)Section 2.09(b) is hereby deleted in its entirety and replaced with the
following:
The Company may at any time terminate, or from time to time reduce, the
Revolving Loan Commitments; provided that (i) each reduction of the Revolving
Loan Commitments shall be in an amount that is an integral multiple of
$5,000,000.00 and not less than $5,000,000.00, (ii) each reduction of Revolving
Loan Commitments will constitute a corresponding proportionate reduction of the
maximum aggregate amount of Canadian Dollar Loans, Swingline Loans and Canadian
Dollar Swingline Loans permitted hereunder, and (iii) the Company shall not
terminate or reduce the Revolving Loan Commitments if, after giving effect to
any concurrent

9





--------------------------------------------------------------------------------



prepayment of the Loans in accordance with Section 2.11, the aggregate Revolving
Credit Exposures would exceed the Aggregate Revolving Loan Commitments.
(i)Section 2.12(a) is hereby amended by replacing the table found after the
first paragraph of such subsection with the following:
Senior Leverage Ratio
Unused Revolving Credit Facility Fee (bps)
≥ 2.00 to 1.00
35
< 2.00 to 1.00, but ≥ 1.50 to 1.00
30
< 1.50 to 1.00, but ≥ 1.00 to 1.00
25
< 1.00 to 1.00
20



Schedule II to the Compliance Certificate attached as Exhibit C to the Agreement
is hereby amended to the extent necessary to conform to Section 2.12(a) as
amended above.
(j)Section 2.12(a) is hereby further amended by replacing “Canadian Prime Rate
Revolving Loans” in the third paragraph of such subsection with “CDOR Rate
Loans”.
(k)Section 2.17 is hereby deleted in its entirety and replaced with Section 2.17
set forth on Attachment A to this Amendment, incorporated herein by reference.
Additionally, Exhibit H to the Credit Agreement is hereby deleted in its
entirety and replaced by Exhibit H-1, Exhibit H-2, Exhibit H-3 and Exhibit H-4
to this Amendment.
(l)Section 2.18 is hereby amended by adding the following subsection:
(f)    Notwithstanding the foregoing Section 2.18 or anything else to the
contrary in this Agreement, amounts received from any Credit Party that is not a
Qualified ECP Guarantor shall not be applied to any Excluded Swap Obligation of
such Credit Party.
(m)Section 2.21(a) is hereby deleted in its entirety and replaced with the
following:
(a)    The Borrowers are accepting and do hereby accept joint and several
liability hereunder in regard to all Canadian Dollar Loans and all Canadian
Obligations, in consideration of the financial accommodation to be provided by
the Lenders under this Agreement, for the mutual benefit, directly and
indirectly, of the Borrowers and in consideration of the undertakings of each of
the Borrowers to accept joint and several liability as set forth herein. Except
as otherwise expressly provided herein, each Borrower hereby waives notice of
acceptance of its joint and several liability and any and all demands, notices
and other formalities of every kind in connection with this Agreement. Each
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Canadian Obligations, the acceptance
of any partial payment thereon, any waiver, consent or other action or
acquiescence by the Lenders at any time or times in respect of any default by
any Borrower in the performance or satisfaction of any term,

10





--------------------------------------------------------------------------------



covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Lenders in respect of any of the Canadian
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of the Canadian Obligations
or the addition, substitution or release, in whole or in part, of any Borrower.
Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or any failure to act on the part of the
Administrative Agent or the Lenders, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder which might, but for the
provisions of this Section, afford grounds for terminating, discharging or
relieving such Borrower, in whole or in part, from any of its obligations under
this Section, it being the intention of each Borrower that, so long as any of
the Canadian Obligations hereunder remain unsatisfied, the obligations of such
Borrower under this Section shall not be discharged except by performance and
then only to the extent of such performance. The obligations of each Borrower
under this Section shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any reconstruction or similar proceeding with respect
to any Borrower or the Lenders. The provisions of this Section shall remain in
effect until all the Canadian Obligations shall have been paid in full or
otherwise fully satisfied and all Revolving Loan Commitments are terminated and
of no further force and effect. If at any time, any payment, or any part
thereof, made in respect of any of the Canadian Obligations, is rescinded or
must otherwise be restored or returned by the Lenders upon the insolvency,
bankruptcy or reorganization of any of the Borrowers, or otherwise, the
provisions of this Section will forthwith be reinstated and in effect as though
such payment had not been made. Notwithstanding any provision to the contrary
contained herein or in any other of the Loan Documents, the obligations of each
Borrower hereunder shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance
under Section 548 of the Bankruptcy Code of the United States or any comparable
provisions of any applicable Federal, state, provincial, territorial or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect.
(n)The following is hereby added as a new Section 3.19:
3.19    Anti-Corruption Laws and Sanctions. The Borrowers, their Subsidiaries
and their respective officers and employees and to the knowledge of the
Borrowers, their respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrowers, any Subsidiary or to the knowledge of the Borrowers, any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrowers, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

11





--------------------------------------------------------------------------------



(o)The following is hereby added to the end of Section 5.08:
The Borrowers will not request any Borrowing or Facility LC, and each Borrowers
shall not use, and shall ensure that its Subsidiaries and its and their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Facility (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.
(p)Section 5.09(b) is hereby deleted in its entirety and replaced with the
following:
(b)    Within forty-five (45) days after the date that any Person becomes a
Domestic Subsidiary as a result of the creation of such Domestic Subsidiary or
an Acquisition permitted by Section 6.04 or otherwise (or such later time as may
be agreed by the Administrative Agent up to thirty (30) days after the end of
such forth-five (45) day period), (i) the Company shall cause such Domestic
Subsidiary to become a Guarantor by such Domestic Subsidiary executing and
delivering to Administrative Agent a counterpart of the Existing Guarantees or
such other document as Administrative Agent deems appropriate for such purpose,
(ii) if required by Administrative Agent, such Domestic Subsidiary shall execute
and deliver to Administrative Agent a Security Agreement to secure the
Obligations, along with such documents and instruments as may be necessary to
perfect the applicable security interest(s), (iii) if required by Administrative
Agent, the Person(s) owning such Domestic Subsidiary’s Equity Interests shall
execute and deliver such documents and instruments as Administrative Agent shall
require to pledge 100% of the Equity Interests in such Domestic Subsidiary to
secure the Obligations (provided that nothing herein shall negate the effect of
any Existing Security Agreement then in effect that encumbers such Equity
Interests) and to perfect such pledge, and (iv) the Company shall cause the
Administrative Agent to receive documents of the types referred to in Section
4.01(b), (c) and (d) in regard to such Domestic Subsidiary (and, if applicable,
the Person pledging the Equity Interests in such Subsidiary) and favorable
opinions of counsel to such Person(s) (covering, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above and shall be addressed to the Administrative Agent and the
Lenders), all in form, scope and content reasonably satisfactory to
Administrative Agent.
(q)Section 5.09(c) is hereby deleted in its entirety and replaced with the
following:
(c)    If as of the close of any fiscal quarter the total assets of the Foreign
Subsidiaries comprise 15% or more of the consolidated total assets of the
Company and its Subsidiaries, then as to each Foreign Subsidiary designated by
the Administrative Agent, the Company shall cause one or more of the

12





--------------------------------------------------------------------------------



following to occur, as requested by the Administrative Agent: (i) such Foreign
Subsidiary shall execute and deliver to the Administrative Agent a Guarantee of
(A) all Canadian Obligations and (B) all other Obligations for which a Guarantee
by such Foreign Subsidiary (1) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for U.S. federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s direct or indirect U.S. parent and (2) could not reasonably be
expected to cause any material adverse tax consequences, or such other document
as Administrative Agent deems appropriate for such purpose, (ii) such Foreign
Subsidiary shall execute and deliver to Administrative Agent a Security
Agreement to secure (A) all Canadian Obligations and (B) all other Obligations
for which the grant of a security interest by such Foreign Subsidiary (1) could
not reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for U.S. federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s direct or indirect U.S. parent and
(2) could not reasonably be expected to cause any material adverse tax
consequences, together with such documents as may be necessary to perfect the
applicable security interest(s), (iii) the Person(s) owning Equity Interests in
such Foreign Subsidiary shall execute and deliver such documents and instruments
as Administrative Agent shall require to pledge 65% (or such greater percentage
that (A) could not reasonably be expected to cause the undistributed earnings of
such Foreign Subsidiary as determined for U.S. federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s direct or indirect
U.S. parent and (B) could not reasonably be expected to cause any material
adverse tax consequences) of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary
directly owned by such Credit Party or such Credit Party’s Domestic Subsidiary,
to be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Loan Documents
or other security documents as the Administrative Agent shall reasonably
request; (iv) the Company shall cause the Administrative Agent to receive
documents of the types referred to in Section 4.01(b), (c), and (d) in regard to
such Foreign Subsidiary (and, if applicable, the Person pledging the Equity
Interests in such Foreign Subsidiary); and (v) either of the following, all in
form, scope and content reasonably satisfactory to the Administrative Agent: (A)
favorable opinions of counsel to such Person(s) (covering, among other things,
the legality, validity, binding effect and enforceability of the documentation
referred to above and shall be addressed to the Administrative Agent and the
Lenders) or (B) other assurances in regard to the legality, validity, binding
effect and enforceability of the documentation referred to above.
(r)Section 5.09 is further amended by adding the following subsections:
(f)    Within forty-five (45) days after the date that any Person becomes a
Canadian Subsidiary as a result of the creation of such Canadian Subsidiary

13





--------------------------------------------------------------------------------



or an Acquisition permitted by Section 6.04 or otherwise (or such later time as
may be agreed by the Administrative Agent up to thirty (30) days after the end
of such forty-five (45) day period), (i) the Company shall cause such Canadian
Subsidiary to become a Guarantor of all Canadian Obligations, by such Canadian
Subsidiary executing and delivering to Administrative Agent a Guarantee of all
Canadian Obligations or such other document as Administrative Agent deems
appropriate for such purpose, (ii) if required by Administrative Agent, such
Canadian Subsidiary shall execute and deliver to Administrative Agent a Security
Agreement to secure the Canadian Obligations, along with such documents and
instruments as may be necessary to perfect the applicable security interest(s),
(iii) if required by Administrative Agent, the Person(s) owning such Canadian
Subsidiary’s Equity Interests shall execute and deliver such documents and
instruments as Administrative Agent shall require to pledge 65% (or such greater
percentage that, (A) could not reasonably be expected to cause the undistributed
earnings of such Canadian Subsidiary as determined for U.S. federal income tax
purposes to be treated as a deemed dividend to such Canadian Subsidiary’s direct
or indirect U.S. parent and (B) could not reasonably be expected to cause any
material adverse tax consequences) of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
such Canadian Subsidiary to secure the Canadian Obligations and to perfect such
pledge; (iv) the Company shall cause the Administrative Agent to receive
documents of the types referred to in Section 4.01(b), (c), and (d) in regard to
such Canadian Subsidiary (and, if applicable, the Person pledging the Equity
Interests in such Canadian Subsidiary); and (v) either of the following, all in
form, scope and content reasonably satisfactory to the Administrative Agent: (A)
favorable opinions of counsel to such Person(s) (covering, among other things,
the legality, validity, binding effect and enforceability of the documentation
referred to above and shall be addressed to the Administrative Agent and the
Lenders) or (B) other assurances in regard to the legality, validity, binding
effect and enforceability of the documentation referred to above.
(g)    Notwithstanding the foregoing, at any time after an uncured and unwaived
Default or Event of Default has occurred and is continuing, Borrowers shall,
upon the request of the Administrative Agent, cause each Canadian Subsidiary and
each Foreign Subsidiary to execute a Guarantee of all Obligations and to grant
Liens to the Administrative Agent on its assets and have all (or the balance, as
applicable) of its Equity Interests pledged to the Administrative Agent as
Collateral for the Obligations.
(s)Section 5.12(a) is hereby amended by replacing the reference to “March 31,
2014” with a reference to “March 31, 2016.”
(t)Section 6.01(f) is hereby deleted in its entirety and replaced with the
following:

14





--------------------------------------------------------------------------------



(f)    other Indebtedness not described in subsections (a) through (e) above in
an aggregate principal amount not exceeding $5,000,000 at any time outstanding;
and
(u)Schedule 6.02 is hereby deleted in its entirety and replaced with the
attached Schedule 6.02 to this Amendment.
(v)Section 6.02(f) is hereby deleted in its entirety and replaced with the
following:
(f)    Liens not otherwise permitted hereunder; provided that the aggregate
principal amount of the obligations secured by such Liens does not exceed
$5,000,000.00 at any time outstanding; and
(w)Section 6.03(b) is hereby deleted in its entirety and replaced with the
following:
(b)    The Company will not, and will not permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) any of its assets (including without limitation Equity Interests
in any Subsidiaries), whether now owned or hereafter acquired, except (i) sales
of inventory and obsolete or unneeded equipment in the ordinary course of
business and (ii) sales, transfers, leases or other dispositions of assets that,
together with all other assets of the Company and its Subsidiaries previously
leased, sold or disposed of (other than inventory and obsolete or unneeded
equipment in the ordinary course of business) as permitted by this Section
6.03(b) during the twelve-month period ending with the month in which any such
transfer, lease, sale or other disposition occurs, do not have a fair market
value, as reasonably determined by the Board of Directors of the Company, in
excess of $20,000,000.
(x)Section 6.04(h)(vi)(B)(3) is hereby amended by replacing each “$25,000,000”
within such subsection with “$50,000,000.00”.
3.Effect of this Amendment. This Amendment shall not be deemed to be a waiver
of, amendment to, consent to or modification of any other term or provision of
the Credit Agreement or of any term or provision of any of the other Loan
Documents, except as specifically set forth herein, and this Amendment shall not
be deemed to be a waiver of, amendment to, or consent to or modification of any
event, condition, or transaction on the part of the Borrowers or any other
Person except as specifically set forth herein.
4.Conditions. This Amendment shall be effective as of the Amendment Effective
Date, provided the following conditions precedent are satisfied:
(a)Administrative Agent’s receipt of the following, each of which shall be
originals or facsimile or portable document format (PDF) copies (followed
promptly by originals) unless otherwise specified, each properly executed, each
dated the Amendment Effective Date (or, in the case of certificates of
governmental officials, a recent date before the date of the Amendment) and each
in form and substance satisfactory to Administrative Agent and its legal
counsel:
(i)executed counterparts of this Amendment;

15





--------------------------------------------------------------------------------



(ii)executed counterparts of the Amended and Restated Pledge and Security
Agreement dated as of the date hereof between the Administrative Agent and the
Company;
(iii)executed counterparts of the Amended and Restated Canadian Security
Agreement dated as of the date hereof among the Administrative Agent and the
Canadian Borrowers and any Canadian Subsidiary;
(iv)executed counterparts of the Amended and Restated Pledge and Security
Agreement dated as of the date hereof among the Administrative Agent, the
Company and the Subsidiaries of the Company party thereto;
(v)executed counterparts of the Amended and Restated Subsidiary Guaranty dated
as of the date hereof among the Administrative Agent, the Company and the
Domestic Subsidiaries of party thereto;
(vi)executed counterparts of the Subsidiary Guaranty dated as of the date hereof
between the Administrative Agent and Matrix Canadian Holdings, Inc.;
(vii)to the extent required by the Administrative Agent or any Lender, one or
more Notes evidencing such Lender’s portion of the Commitments, as modified
hereby, provided that (A) the Lenders will return to Borrowers or destroy any
prior Notes evidencing the Commitments in effect before this Amendment, and (B)
any Notes executed by the Canadian Borrowers will evidence Canadian Obligations
only;
(viii)each of the following: (A) a Mortgage encumbering the real property owned
by Matrix North American Construction Ltd. in the City of Burlington, Ontario,
Canada, for the benefit of the Administrative Agent, and (B) a commitment to
issue title insurance (or Canadian equivalent thereto) from a title company
acceptable to the Administrative Agent and its counsel insuring such Mortgage;
(ix)all other documents and instruments requested by Administrative Agent,
sufficient in number for distribution to each Lender and the Borrowers;
(x)such other certificates of resolutions or other action, incumbency
certificates and/or other certificates of Authorized Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each officer thereof authorized to act as an Authorized Officer
in connection with this Amendment and the other Loan Documents to which such
Credit Party is a party;
(xi)a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Amendment Effective Date) of Conner & Winters, LLP,
counsel for the Borrowers and the Subsidiaries, reasonably satisfactory to the
Administrative Agent and the Lenders;
(xii)a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Amendment Effective Date) of Baker & McKenzie, LLP,
special Canadian counsel for the Canadian Borrowers, reasonably satisfactory to
the Administrative Agent and the Lenders;

16





--------------------------------------------------------------------------------



(b)Administrative Agent’s receipt of such other assurances, certificates,
documents, and consents as Administrative Agent reasonably may require; and
(c)unless waived by Administrative Agent, the payment by the Borrowers of all
reasonable fees, expenses and disbursements of any law firm or other external
counsel for Administrative Agent to the extent invoiced before the date hereof,
plus such additional amounts of such reasonable fees, expenses and disbursements
as shall constitute its reasonable estimate thereof incurred or to be incurred
by it through the closing proceedings as to this Amendment (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrowers and Administrative Agent).
5.Acknowledgment and Ratification; Representations and Warranties. The Borrowers
acknowledge and agree that the Credit Agreement remains in full force and effect
as amended hereby. Each Borrower represents and warrants to the Lenders that as
of the date of execution of this Amendment and as of the Amendment Effective
Date:
(a)the representations and warranties set forth in the Credit Agreement are true
and correct in all material respects as though made on the date hereof, except
to the extent that any of them speak to a different specific date, in which case
they are true and correct as of such earlier date, and for purposes of this
Amendment the representations and warranties contained in subsection (a) of
Section 3.04 shall be deemed to refer to the most recent financial statements
furnished by the Borrowers pursuant to clauses (a) and (b) of Section 5.01. To
the extent that any representation and warranty set forth in the Credit
Agreement was qualified by a Schedule to the Credit Agreement, and to the extent
such representation and warranty would not be true and correct in all material
respects as though made on the date hereof without the Borrowers providing an
updated Schedule, the Borrowers are attaching such updated Schedules hereto;
(b)no Default or Event of Default exists;
(c)neither Borrowers nor any of the Guarantors owns or has any interest in any
“commercial tort claim” (as that term is defined in 12A Okla. Stat. §
1-9-102(a)(13) as of the Amendment Effective Date) that has not been
specifically described in a Security Agreement as part of the collateral
thereunder;
(d)the execution, delivery and performance by Borrowers of this Amendment have
been duly authorized by all necessary action and do not and will not contravene
the terms of any of the Borrowers’ respective organizational documents, any law
or any indenture, loan or credit agreement, or any other material agreement or
instrument to which any Borrower is a party or by which it is bound or to which
it or its properties are subject;
(e)no authorizations, approvals or consents of, and no filings or registrations
with, any Governmental Authority or any other Person are necessary for the
execution, delivery or performance by the Borrowers of this Amendment or for the
validity or enforceability thereof, other than routine informational filings
with the United States Securities and Exchange Commission and/or other
Governmental Authorities; and
(f)this Amendment constitutes the legal, valid and binding obligations of the
Borrowers, enforceable against the Borrowers in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability, and by judicial

17





--------------------------------------------------------------------------------



discretion regarding the enforcement of or any applicable laws affecting
remedies (whether considered in a court of law or a proceeding in equity).
6.Reduction and Reallocation of Commitments; New Lenders.
(a)The parties consent to the following, effective as of the Amendment Effective
Date: (i) the increase of the Revolving Loan Commitments and the reallocation of
the Revolving Loan Commitments as set forth on Schedule 2.01 to this Amendment,
and (ii) termination of the Revolving Commitment of each Departing Lender, if
any, and repayment of amounts owed to it pursuant to the Credit Agreement. On
the Amendment Effective Date, the Revolving Commitment of each Lender is as set
forth on the attached Schedule 2.01 to this Amendment, and each Departing
Lender’s Revolving Commitment shall terminate. As used herein, “Departing
Lender” means each Lender that has a Revolving Commitment under the Credit
Agreement before the Amendment Effective Date, but for whom no Revolving
Commitment is shown on Schedule 2.01 to this Amendment.
(b)Each Lender hereby consents to the Revolving Commitments set forth on
Schedule 2.01 to this Amendment, to be effective on the Amendment Effective
Date, and agrees to make such allocations among themselves on the Amendment
Effective Date such that each Lender’s outstanding Loans shall equal such
Lender’s pro rata share of the Revolving Commitments (as amended hereby). The
reallocation of the Revolving Commitments and Loans among the Lenders on the
Amendment Effective Date shall be deemed to have been consummated pursuant to
the terms of the Assignment and Assumption attached as Exhibit A to the Credit
Agreement as if the Lenders had executed an Assignment and Assumption with
respect to such reallocation.
(c)If, as a result of the reallocation effected under this Section 6, any Lender
incurs any loss, cost or expense as a result of any payment of a Eurodollar Loan
or CDOR Loan before last day of the Interest Period applicable thereto (whether
such payment is by the Borrower or by reallocation of the outstanding Eurodollar
Loans or CDOR Loans) and such Lender makes a request for compensation, the
Borrowers shall pay to the Administrative Agent for the account of such Lender
any amounts required to compensate such Lender pursuant to Section 2.16 of the
Credit Agreement. As used in this Subsection (c), the term “Lender” includes
each Departing Lender.
(d)Effective on the Amendment Effective Date, each New Lender shall be deemed
automatically to have become a party to the Credit Agreement, as amended hereby
(as so amended, and as it may be further amended, modified or restated form time
to time, the “Amended Credit Agreement”), shall have all the rights and
obligations of a “Lender” under the Amended Credit Agreement and the other Loan
Documents and does hereby agree, severally and not jointly, to be bound by the
terms and conditions set forth in the Amended Credit Agreement. As used herein,
“New Lender” means each institution that is a party to this Amendment (and for
whom a Revolving Commitment is shown on the attached Schedule 2.01) but is not a
Lender under the Credit Agreement as in effect before the Amendment Effective
Date.
(e)Each New Lender represents and agrees as follows: (i) it has received a copy
of the Credit Agreement, and has received or has been accorded the opportunity
to receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Amendment and the Amended Credit Agreement, (ii) it has, independently and
without reliance upon the Administrative Agent, any other agent, any Lender or
any arranger, bookrunner or book manager, and based on such documents and
information as it has deemed appropriate, made its own credit

18





--------------------------------------------------------------------------------



analysis and decision to enter into this Amendment and the Amended Credit
Agreement, and (iii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
7.Defaults Unaffected. Except as may be expressly set forth herein, nothing
contained in this Amendment shall prejudice, act as, or be deemed to be a waiver
of any Default or Event of Default or any right or remedy available to
Administrative Agent or any Lender by reason of the occurrence or existence of
any fact, circumstance or event constituting a Default or Event of Default.
8.Governing Law; Miscellaneous. This Amendment shall be governed by the internal
laws of the State of Oklahoma. Unless stated otherwise, (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions may not be
construed in interpreting provisions, (c) this Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document, and all of those counterparts must be construed together to
constitute the same document, and (d) this Amendment shall be effective when it
has been executed by the parties hereto and each party has notified the
Administrative Agent by facsimile transmission or telephone that it has taken
such action.
9.Electronic Signatures. This Amendment and the other Loan Documents may be
transmitted and/or signed by facsimile or digital signature and/or transmission.
The effectiveness of any such signatures shall have the same force and effect as
manually-signed originals and shall be binding on all parties to this Amendment
and the other Loan Documents.
[SIGNATURE PAGES FOLLOW]
    





19





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
“BORROWERS”
Matrix Service Company, a Delaware corporation, Matrix Service Inc., an Ontario
Canada corporation, Matrix Service Canada ULC, an Alberta unlimited liability
corporation, Matrix SME Canada ULC (f/k/a Matrix Service Industrial Contractors
ULC), a Nova Scotia unlimited liability corporation, and Matrix North American
Construction Ltd., a company organized under the federal laws of Canada
By:
/s/ Kevin S. Cavanah
 
Kevin S. Cavanah,
 
Vice President or Treasurer




SIGNATURE PAGE
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender
By:
/s/ Jennifer Kalvaitis
 
Jennifer Kalvaitis, Vice President


SIGNATURE PAGE
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
JPMORGAN CHASE BANK, N.A., Toronto
Branch, as a Lender
By:
/s/ Steve Voigt
Name:
Steve Voigt
Title:
Senior Vice President


SIGNATURE PAGE
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------





        
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
WELLS FARGO BANK, N.A., as a Lender, and
as a Designating Lender
By:
/s/ Reginald D. Johnson
Name:
Reginald D. Johnson
Title:
Vice President


SIGNATURE PAGE
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
WELLS FARGO FINANCIAL
CORPORATION CANADA, a Nova Scotia,
Canada corporation, as Designated Lender
By:
/s/ Richard Valade
Name:
Richard Valade
Title:
President

Designated Lender of Wells Fargo Bank, N.A.

SIGNATURE PAGE
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
BANK OF MONTREAL, as a Lender
By:
/s/ John M. Dillon
Name:
John M. Dillon
Title:
Director


SIGNATURE PAGE
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
BANK OF MONTREAL, as a Lender
By:
/s/ Jenny Li
Name:
Jenny Li
Title:
Vice President

    

SIGNATURE PAGE
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
BOKF, NA dba Bank of Oklahoma, as a Lender
By:
/s/ Jarrod Compton
Name:
Jarrod Compton
Title:
Senior Vice President


SIGNATURE PAGE
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------



    
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
FIFTH THIRD BANK, as a Lender
By:
/s/ Matthew Lewis
Name:
Matthew Lewis
Title:
Vice President


SIGNATURE PAGE
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------



    
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
FIFTH THIRD BANK, Operating through its
Canadian Branch
By:
/s/ Peter B. Mack
Name:
Peter B. Mack
Title:
Senior Vice President


SIGNATURE PAGE
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
BANK OF AMERICA, N.A., as a Lender
By:
/s/ Tony N. Shinn
Name:
Tony N. Shinn
Title:
Senior Vice President


SIGNATURE PAGE
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------



        
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
BANK OF AMERICA, N.A. (Canada Branch)
By:
/s/ Medina Sales De Andrade
Name:
Medina Sales De Andrade
Title:
Vice President


SIGNATURE PAGE
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------



        
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
AMEGY BANK, N.A., as a Departing Lender
By:
/s/ Daniel L. Cox
Name:
Daniel L. Cox
Title:
Senior Vice President




SIGNATURE PAGE
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------



SCHEDULE 2.01
Revolving Lenders and Revolving Loan Commitments
Lender
Revolving Loan Commitment
Canadian Sublimit
Percentage Allocation
JPMorgan Chase Bank, N.A.
$
45,000,000.00


$
9,000,000.00


22.5
%
Wells Fargo Bank, N.A.
$
35,000,000.00


$
7,000,000.00


17.5
%
Bank of Montreal
$
35,000,000.00


$
7,000,000.00


17.5
%
Bank of Oklahoma
$
30,000,000.00


$
6,000,000.00


15.0
%
Fifth Third Bank
$
30,000,000.00


$
6,000,000.00


15.0
%
Bank of America, N.A.
$
25,000,000.00


$
5,000,000.00


12.5
%
Total
$
200,000,000.00


$
40,000,000.00


100.0
%




--------------------------------------------------------------------------------







SCHEDULE 3.05
Properties Subject to Title Defects that Might Interfere with
Ability to Conduct Business as Currently Conducted
or to Utilize Such Properties for their Intended Purpose
NONE



--------------------------------------------------------------------------------





SCHEDULE 3.06
Litigation
NONE



--------------------------------------------------------------------------------





SCHEDULE 3.10(a)
ERISA Events
In June 2010, the Trustees of the Millwrights Pension Fund for Local 1545 filed
a lawsuit against Matrix SME, Inc. for its alleged share of accumulated funding
deficiencies from 2003 through 2007, and alleging potential withdrawal liability
against Matrix SME, Inc. and other employers.



--------------------------------------------------------------------------------





SCHEDULE 3.13
Subsidiaries (List of All Subsidiaries, with Jurisdictions of Organization,
Ownership Percentages Held by the Company or other Subsidiaries)
Parent Company: Matrix Service Company, a Delaware corporation (the Company) -
Total Authorized Capital: 65,000,000 total shares. Classes: 60,000,000 shares of
common stock at $0.01 par value and 5,000,000 shares of preferred stock at $0.01
par value
Subsidiary Name
Total Authorized Capital
Place of Incorporation or Formation
Owned By
Percentage Ownership of Issued and Outstanding Common Stock and other Equity
Interests
Principal Place of Business
Guarantor
(Y/N)
Matrix SME, Inc.
500 shares of common stock @ $1.00 par value
Oklahoma
Matrix North American Holdings, Inc.
100%
500 shares of common stock
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
Y
Matrix Service Inc.
5,000 shares of common stock @ $1.00 par value
Oklahoma
Matrix Service Company
100%
500 shares of common stock
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
Y
Matrix Service Inc. Canada
Unlimited common and preferred stock
Ontario, Canada
Matrix Service Inc. (OK)
100%
500 shares of common stock
473 Scott Road Sarnia, Ontario N7T 7W1
Y
Matrix Service, Inc., Panama ***
 
Panama
Matrix Service Company
100%
less 1 share owned by local citizen on board of directors
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
N
San Luis Tank S.A. de C.V. ***
 
Mexico
Matrix Service Company
100%
less 1 share owned by local citizen on board of directors
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
N
Matrix SME Canada, Inc.
50,000 shares of common stock @ $0.01 par value
Delaware
Matrix SME, Inc.
100%
1,000 shares of common stock
1500 Chester Pike Eddystone, PA 19022
Y




--------------------------------------------------------------------------------



Subsidiary Name
Total Authorized Capital
Place of Incorporation or Formation
Owned By
Percentage Ownership of Issued and Outstanding Common Stock and other Equity
Interests
Principal Place of Business
Guarantor
(Y/N)
Matrix SME Canada ULC
100,000 shares of common stock @ no par value
Nova Scotia, Canada
Matrix Service Industrial Contractors Canada, Inc.
100%
100 shares of Common Stock
520 Grandview Ave. Saint John, NB E2J 4M9
Y
Matrix North American Holdings, Inc.
10 shares of common stock @ .01 par value
Delaware
Matrix Service Company
100%
10 shares of Class A Stock to Matrix Service Company
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
Y
Matrix North American Construction, Inc.
10 shares of common stock @ .01 par value
Delaware
Matrix North American Holdings, Inc.
100%
10 shares of Common Stock to Matrix North American Holdings, Inc.
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
Y
Matrix Canadian Holdings, Inc.
500 shares of common stock @ no par value
New Brunswick
Matrix North American Construction, Inc.
100%
500 shares of Common Stock to Matrix North American Construction, Inc.
3196 Mainway Burlington, Ontario L7M 1A5
Y
Matrix North American Construction Ltd.
2,200,001
Federal
Matrix Canadian Holdings, Inc.
100%
2,200,001 shares of Common Stock to Matrix Canadian Holdings, Inc.
3196 Mainway Burlington, Ontario L7M 1A5
Y
Matrix Applied Technologies, Inc.
500 shares of common stock @ $0.01 par value
Delaware
Matrix Service Company
100%
500 shares of Common Stock
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
Y




--------------------------------------------------------------------------------



Subsidiary Name
Total Authorized Capital
Place of Incorporation or Formation
Owned By
Percentage Ownership of Issued and Outstanding Common Stock and other Equity
Interests
Principal Place of Business
Guarantor
(Y/N)
Matrix Service Specialized Transport, Inc.
62,000 Shares
1,000 shares of Class A common @ $1.00 par value
1,000 shares of Class B common @ $1.00 par value
30,000 shares of Class A Preferred @ $1.00 par value
30,000 shares of Class B Preferred @ $1.00 par value
Pennsylvania
Matrix SME, Inc.
100%
100 shares of Class A Common Stock
100%
400 shares of Class B Common Stock
100%
17,500 shares of Class A Preferred Stock
1500 Chester Pike Eddystone, PA 19022
Y
Matrix Service Canada ULC (f/k/a Matrix Service ULC)
Unlimited common and preferred stock
Alberta, Canada
Matrix Service Inc. (OK)
100%
100 shares of Common Stock
7067 39th Street Leduc, AB T9E 0B3
Y
Matrix Service International, LLC
N/A
Delaware
Matrix Service Company
100% of the limited liability company interest
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
Y
Matrix International Holding, LLC
N/A
Delaware
Matrix Service Company
100% of the limited liability company interest
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
Y
Matrix Service Costa Rica, SRL, a Costa Rican Sociedad de Responsabilidad
Limitada
10,000,000 colones
Costa Rica
Matrix Service International, LLC
100% - 10,000 colones
Costa Rica
N
Matrix International Construction, LLC
N/A
Oklahoma
Matrix Service International, LLC
100% of the limited liability company interest
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
Y




--------------------------------------------------------------------------------



Subsidiary Name
Total Authorized Capital
Place of Incorporation or Formation
Owned By
Percentage Ownership of Issued and Outstanding Common Stock and other Equity
Interests
Principal Place of Business
Guarantor
(Y/N)
Matrix PDM Engineering, Inc.
5,000,000 shares common stock
Delaware
Matrix Service Company
100% - 1,000 shares
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
Y
Matrix PDM, LLC
 
Oklahoma
Matrix PDM Engineering, Inc.
100% -
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
Y
Matrix International Bahamas Ltd.
 
Bahamas
Matrix Service International, LLC
100%
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
N
Mobile Aquatic Solutions, Inc.
500 shares of Common Stock, $0.01 / share par value
Oklahoma
Matrix Service Inc.
100%
500 Shares of common stock
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
Y
MSE International Puerto Rico, LLP
 
Puerto Rico
Matrix International Engineering, LLP


Kenneth Erdmann






Joseph Hoptay
99% - Class A Partnership Participation Units




0.5% - Class B Partnership Participation Units




0.5% Class B Partnership Participation Units
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
N
Matrix Construction, SRL
 
Panama
Matrix International Holding, LLC
Matrix Service International, LLC
50%




50%
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
N




--------------------------------------------------------------------------------



Subsidiary Name
Total Authorized Capital
Place of Incorporation or Formation
Owned By
Percentage Ownership of Issued and Outstanding Common Stock and other Equity
Interests
Principal Place of Business
Guarantor
(Y/N)
Matrix International Engineering, LLP
 
Delaware
Matrix Service International, LLC
Matrix PDM Engineering, Inc.
 
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
Y
Matrix Construction Puerto Rico, LLC
 
Puerto Rico
Matrix International Engineering, LLP
Kenneth Erdmann
Joseph Hoptay
 
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
N

*** Not currently considered to be a Subsidiary for purposes of the Credit
Agreement - see the revised definition of “Subsidiary”.



--------------------------------------------------------------------------------



SCHEDULE 3.18
Listing and Description of Payment and Performance Bonds
Utilized By the Company
BOND NO.
PRINCIPAL
OBLIGEE
DESCRIPTION
TYPE
BOND AMOUNT
EFFECTIVE
EXPIRATION
944399
MATRIX SERVICE COMPANY
ENBRIDGE PIPELINES (WOODLAND) INC.
Woodland Pipeline Project - Dllblt Tanks - Cheechcam, Alberta Facility - Two (2)
Tanks 300,000 BBL CRT tanks w/Floating Roof & Geodesic Dome Roof
PF
$7,401,675.50
2/25/2011
2/25/2012
947797
MATRIX SERVICE INC.
ENBRIDGE PIPELINES (NORTH DAKOTA) LLC
RFP #168-700 - Bakken Expansion Program - Tanks (BLLP); Beaver Lodge Station
Tank 9503 (150,000 BBL)
PP
$1,563,521.00
8/19/2011
8/19/2012
947799
MATRIX SERVICE INC.
ENBRIDGE PIPELINES (NORTH DAKOTA) LLC
RFP #168-700 - Bakken Expansion Program - Tanks (BLLP); Berthold Station Tank
9801 & 9802 (80,000 BBL)
PP
$2,020,284.00
8/19/2011
8/19/2012
993825
MATRIX SERVICE CANADA ULC
ENBRIDGE PIPELINES INC.
Contract No. 152-001: Tank 24 Out of Service Repair, Edmonton Terminal,
Edmonton, Alberta
PF
$2,354,202.00
12/28/2011
4/30/2013
947809
MATRIX SME, INC.
LA CYGNE ENVIRONMENTAL PARTNERS
Erection of Hitachi Supplied Field Erected Tanks for the Environmental Retrofit
Project at the La Cygne Generating Station; SC 561-15529-550A-001
PP
$3,198,638.00
4/18/2012
4/18/2013
947812
MATRIX SERVICE INC.
PATOKA TERMINAL COMPANY, LLC
Construction of (2) Cone Roof Tanks, with Internal Floating Roofs at Patoka
Terminal Truck Unload Station in Patoka, IL
PP
$1,942,182.00
4/19/2012
4/19/2013
947807
MATRIX SME, INC.
SIEMENS ENERGY, INC.
Project Name: G-000151, PSE&G Bergen 230kV Switching Station Project, File # CA
120001


(Bergen 230kV Switching Station 230kV GIS Installation)
PP
$884,578.60
4/23/2012
4/23/2013
947810
MATRIX SME, INC.
SIEMENS ENERGY, INC.
Project Name: G-000151, PSE&G Bergen 230kV Switching Station Project, File # CA
120001


(Bergen 230kV Switching Station Balance of Plant Project )
PP
$1,019,159.30
4/23/2012
4/23/2013
993829
MATRIX SERVICE CANADA ULC
ENBRIDGE PIPELINES (ATHABASCA) INC.
Contract #166-220 Norealis Terminal Work
PF
$5,246,073.50
8/29/2012
8/29/2013
994622
MATRIX SERVICE INC.
ENBRIDGE PIPELINES (NORTH DAKOTA) LLC
RFP #168-860 - Bakken Expansion Program - Berthold Station Expansion Berthold
Merchant Tanks 9804 and 9805 Construction
PP
$5,976,904.00
10/15/2012
10/15/2013
994624
MATRIX SME, INC.
BURNS & MCDONNELL ENGINEERING COMPANY, INC.
Transcontinental 303 Compressor Station Substation
PP
$1,723,363.00
2/22/2013
2/22/2014
994628
MATRIX SME, INC.
ENBRIDGE (U.S.) INC.
Civil Construction Portion of the EDDYSTONE CRUDE OIL TRANSSHIPMENT FACILITY
CIVIL AND RAIL CONSTRUCTION CONTRACT, RFP# ETS-PH1-110-01
PP
$7,448,265.10
8/5/2013
8/5/2014
994629
MATRIX SME, INC.
ENBRIDGE ENERGY, LIMITED PARTNERSHIP
Line 62 Flanagan Pump Stations, Tank Piping and Manifolds - RFP #EAP-L62-103
PP
$13,717,774.00
8/13/2013
8/13/2014




--------------------------------------------------------------------------------



994630
MATRIX SERVICE, INC.
RUST CONSTRUCTORS, INC.
Mechanical Installation; Subcontract #33797-SC-003, Morenci Tailings Storage
Expansion, Morenci, AZ
PP
$3,460,498.00
11/5/2013
11/5/2014
994633
MATRIX SERVICE COMPANY
CORVAL CONSTRUCTORS, INC.
Job Title/DescriptionJob #211097; Thunder Butte; TBPS Phase 1 Transload
Construction
PP
$3,278,452.00
1/21/2014
1/21/2015
994638
MATRIX SERVICE, INC.
BURNS & MCDONNELL ENGINEERING COMPANY, INC.
Tank Construction
PP
$10,066,791.00
1/31/2014
9/15/2015
994637
MATRIX SERVICE, INC.
SABINE PASS LIQUEFACTION, LLC
Engineering, procurement and construction for the condensate storage and
send-out system sub-project for the Sabine Pass LNG Liquefaction Project
PP
$8,835,935.00
2/24/2014
2/24/2015
913347
MATRIX NORTH AMERICAN CONSTRUCTION, INC.
ALLEGHENY LUDLUM, LLC
Installation of Equipment, Refractory, Piping, Insulation, Stairways, Walkways
and related work in the Roughing Mill, Finishing Mill, Downcoiler and Slab Yard
areas of the Hot Rolling Processing Facility (HRPF) in Brackenridge, PA
PP
$26,600,000.00
12/20/2013
12/20/2014
913348
MATRIX NORTH AMERICAN CONSTRUCTION, INC.
ALLEGHENY LUDIUM, LLC
Roll Shop Machinery & Equipment for Hot Rolling Processing Facility,
Brackenridge, PA
PP
$4,500,000.00
12/20/2013
12/20/2014
994631
MATRIX NORTH AMERICAN CONSTRUCTION, INC.
ALLEGHENY LUDLUM, LLC
Installation of Coil Handling Equipment at ATI Project
PP
$3,600,000.00
1/16/2014
1/16/2015
994632
MATRIX NORTH AMERICAN CONSTRUCTION, INC.
ALLEGHENY LUDLUM, LLC
Installation of Safety Fence at ATI Project
PP
$3,300,000.00
1/16/2014
1/16/2015
 
 
 
 
Total
$118,138,296.00
 
 




--------------------------------------------------------------------------------





SCHEDULE 6.02
Existing Liens
Matrix Service Company
 
 
BMI Leasing Ltd./Imagenet Consulting LLC
 
$
1,284,790


 
 
 
Matrix Service Canada ULC
 
 
Calmont Leasing Ltd.
C
$
112,480


Black Diamond Group/BOXX Modular
C
$
373,155


 
 
 
Matrix North American Construction, Inc.
 
 
Enterprise Leasing
 
$
114,343


 
 
 
Matrix North American Construction, Ltd.
 
 
Ricoh Canada Inc.
C
$
88,872


hewlett-Packard Financial Services
C
$
6,063


Setay Motors inc.
C
$
49,709










--------------------------------------------------------------------------------





Attachment A
To First Amendment to Third Amended and Restated Credit Agreement
Updated Tax Language
As set forth in Section 2(k) of the Amendment, as of the Amendment of Effective
Date, Section 2.17 of the Credit Agreement is amended and restated in its
entirety as follows:
SECTION 2.17.    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrowers. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 2.17,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrowers shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to maintain a register
on which it enters the name and address of each Participant to which such Lender
has sold a participation and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents and (iii) any Excluded Taxes attributable



--------------------------------------------------------------------------------



to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or before the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or before the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;



--------------------------------------------------------------------------------



(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or before the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the



--------------------------------------------------------------------------------



indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.



--------------------------------------------------------------------------------



Exhibit H-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 7, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Matrix Service Company, a
Delaware corporation, as a Borrower (the “Company”), the other Borrowers party
thereto, and each Lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
 
Name:
 
Title:



Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



Exhibit H-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 7, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Matrix Service Company, a
Delaware corporation, as a Borrower (the “Company”), the other Borrowers party
thereto, and each Lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF Participant]
By:
 
 
Name:
 
Title:



Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



Exhibit H-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 7, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Matrix Service Company, a
Delaware corporation, as a Borrower (the “Company”), the other Borrowers party
thereto, and each Lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code..
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF Participant]
By:
 
 
Name:
 
Title:



Date: ________ __, 20[ ]











--------------------------------------------------------------------------------



Exhibit H-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 7, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Matrix Service Company, a
Delaware corporation, as a Borrower (the “Company”), the other Borrowers party
thereto, and each Lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
 
Name:
 
Title:



Date: ________ __, 20[ ]



